DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Mizui teaches an antitheft device for a power generator electrically connectable to a work machine (see e.g. FIGS. 1-7), comprising: an acquisition unit configured to acquire position information from each of a plurality of machines including power generators (a mobile terminal device acquiring position information from one or more work machines, see e.g. para. [0007] and FIG. 1, wherein each of the work machines comprises at least one power generator or battery 17, see e.g. para. [0017] since battery can generate electrical energy from chemical energy); a setting unit configured to set a single area including positions of the plurality of machines including power generators as a movable area based on the position information acquired by the acquisition unit (a setting unit configured to set one or more areas including position of the plurality of machines as a movable area based on the position of the one or more machines; see e.g. para. [0007] and [0011-12]); and a notification unit configured to make a predetermined notification if at least one of the plurality of machines including power generators has moved out of the movable area set by the setting unit (a notification unit outputs notification when at least one of the machine has moved out of the movable area; see e.g. para. [0010] and [0035]). Even though the setting unit 57 is not included in the same device, the disclosed system of Mizui teaches that a notification is generated when acquired position information of the one or more machines exceed a preset distance or area threshold as discussed earlier (see e.g. para. [0021] and FIG. 5).
However, the prior art reference fail to explicitly teach the claimed “register, if a certain power generator is set in an operation state, the power generator and another power generator located within a first distance from the power generator as the plurality of power generators”. 
Claims 3-9 are also allowed for at least comprising claims subject matter which is the same or similar in scope of allowable subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688